      Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 1 of 13



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
TRUSTEES OF BOSTON UNIVERSITY,     )
                                   )
                    Plaintiff,     )
                                   )                 Civil Action
          v.                       )               No. 13-12335-PBS
                                   )
KINGBRIGHT ELECTRIC CO., LTD., and )
KINGBRIGHT CORP.,                  )
                                   )
                    Defendants.    )
___________________________________)


                         MEMORANDUM AND ORDER

                           December 17, 2019

Saris, C.J.

     This case is one in a series of patent infringement cases

brought by the Trustees of Boston University (“Boston

University”) against manufacturers and users of LED technology

that allegedly infringes U.S. Patent Number 5,686,738 (the “’738

Patent”). Following an extended stay of proceedings, Kingbright

Electric Co., Ltd. and Kingbright Corp. (together, “Kingbright”)

have moved for judgment on the pleadings pursuant to Federal

Rule of Civil Procedure 12(c) or, in the alternative, summary

judgment pursuant to Federal Rule of Civil Procedure 56.

Kingbright contends that Boston University’s claims are barred

because the Federal Circuit has held that the ’738 Patent is



                                    1
        Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 2 of 13



invalid for lack of enablement in a parallel case against its

principal supplier of LED chips, Epistar Corp. (“Epistar”).

       After hearing, the Court ALLOWS IN PART and DENIES IN PART

Kingbright’s motion. (Dkt. No. 82).

                                 BACKGROUND

  I.     Facts

       Boston University is a major research university located in

Boston, Massachusetts and the owner of the ’738 Patent. The ’738

Patent relates to the preparation of monocrystalline gallium

nitride films via molecular beam epitaxy. Stated differently,

the ’738 Patent covers a process used in creating semiconductors

for LED lights. The ’738 Patent expired on November 11, 2014.

       Kingbright is a Taiwanese company that designs and

manufactures LED packages. Prior to 2015, Kingbright sold LED

packages in the United States through a U.S. based subsidiary.

Boston University alleges that the LED packages manufactured and

sold by Kingbright incorporated LED chips that infringed the

’738 Patent. At all relevant times, Kingbright purchased its LED

chips from three different manufacturers: Epistar, Cree, Inc.

(“Cree”), and Tekcore.

  II.    Procedural History

       Boston University originally sued Kingbright on September

20, 2013. It amended its complaint on October 30, 2013. However,

the Court stayed the case in November 2014 in favor of an

                                      2
      Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 3 of 13



earlier filed case between Boston University and Epistar

involving the same patent and the same Epistar chips (the

“Epistar Action”).

     While the case was stayed, litigation continued in the

Epistar Action. 1 In November 2015, a jury found in the Epistar

Action that the ’738 Patent was valid and that Epistar had

infringed upon it. After trial, Epistar moved for judgment as a

matter of law on the grounds that the patent failed to meet the

enabling requirement of 35 U.S.C. § 112. The Court denied the

motion, and Epistar appealed. On appeal, the Federal Circuit

ruled as a matter of law that the ’738 Patent was invalid for

lack of enablement. On remand, Boston University moved to affirm

the jury verdict notwithstanding the Federal Circuit’s ruling,

but the Court denied that motion in July 2019. Final judgment

entered in the Epistar Action on December 16, 2019.

     Once the Federal Circuit’s mandate issued in the Epistar

Action, the Court reopened this case. On April 18, 2019, in

light of the Federal Circuit’s ruling in the Epistar Action,

Kingbright moved for judgment on the pleadings pursuant to


1    In the Epistar Action, Boston University also sued
Everlight Electronics Co., Ltd. and Everlight Americas, Inc.
(together, “Everlight”) and Lite-On Inc., LiteOn Service USA,
Inc., Lite-On Technology Corp., and LiteOn Trading USA, Inc.
(together, “Lite-On”). Like Kingbright, Everlight and Lite-On
were customers of Epistar. Everlight and Lite-On also prevailed
against Boston University by virtue of the Federal Circuit’s
holding that the ’738 Patent was invalid.
                                    3
        Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 4 of 13



Federal Rule of Civil Procedure 12(c) or, in the alternative, on

partial summary judgment pursuant to Federal Rules of Civil

Procedure 12(d) and 56. Boston University opposed the motion,

and the Court held a hearing on September 24, 2019.

                                 DISCUSSION

  I.     Legal Standard

       Under Rule 12(c), “after the pleadings are closed -- but

early enough not to delay trial -- a party may move for judgment

on the pleadings.” Fed. R. Civ. P. 12(c). A motion for judgment

on the pleadings is a close procedural cousin to a motion to

dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6) as “these two types of motions are treated in

much the same way.” Kando v. Rhode Island State Board of

Elections, 880 F.3d 53, 58 (1st Cir. 2018). The Court will “take

the well-pleaded facts and the reasonable inferences therefrom

in the light most favorable to the nonmovant.” Id. Judgment on

the pleadings is appropriate only when “the properly considered

facts conclusively establish that the movant is entitled to the

relief sought.” Id. The Court may also take judicial notice of

earlier decisions in the public record. Freeman v. Town of

Hudson, 714 F.3d 29, 36 (1st Cir. 2013).

       If the movant draws upon factual allegations outside of the

pleadings by submitting extrinsic documents to support its

argument and the Court does not exclude them, then the Court

                                      4
         Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 5 of 13



converts the 12(c) motion into a motion for summary judgment

under Rules 12(d) and 56. See Miller v. Sunapee Difference, LLC,

918 F.3d 172, 176 (1st Cir. 2019). Summary judgment is

appropriate when there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A genuine dispute exists where the

evidence “is such that a reasonable jury could resolve the point

in the favor of the non-moving party.” Cherkaoui v. City of

Quincy, 877 F.3d 14, 23-24 (1st Cir. 2017). A material fact is

one with the “potential of changing a case’s outcome.” Doe v.

Trs. of Bos. Coll., 892 F.3d 67, 79 (1st Cir. 2018). “The court

must view the facts in the light most favorable to the non-

moving party and draw all reasonable inferences in [its] favor.”

Carlson v. Univ. of New England, 899 F.3d 36, 43 (1st Cir.

2018).

  II.     Kessler Doctrine and Claim Preclusion

     The Kessler doctrine “bars a patent infringement action

against a customer of a seller who has previously prevailed

against the patentee because of invalidity or noninfringement of

the patent.” MGA, Inc. v. Gen. Motors Corp., 827 F.2d 729, 734

(Fed. Cir. 1987). The doctrine originated in the Supreme Court's

decision in Kessler v. Eldred, 206 U.S. 285, 288 (1907), which

explained that the judgment in the first case “settled finally

and everywhere . . . that Kessler had the right to manufacture,

                                       5
      Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 6 of 13



use and sell” the product in question. By bringing a suit

against a customer, the patent holder violated the seller’s

rights: “No one wishes to buy anything if with it he must buy a

law suit.” Id. at 289. The Federal Circuit since has recognized

that a customer can invoke the Kessler doctrine as a defense

because it creates a “limited trade right” that attaches to the

underlying product. See SpeedTrack, Inc. v. Office Depot, Inc.,

791 F.3d 1317, 1326 (Fed. Cir. 2015). On this basis, Kingbright

contends it is entitled to judgment on the pleadings to the

extent Boston University’s claims are based on LED packages

incorporating Epistar chips. It is undisputed that the same

Epistar chips at issue here were also the subject of the Epistar

Action. Instead, Boston University counters that the Kessler

doctrine is inapplicable for two legal reasons.

     First, Boston University claims that the Kessler doctrine

only applies in instances where the manufacturer prevails in the

prior suit on the basis of noninfringement, not invalidity. The

Kessler doctrine is therefore inapplicable because Epistar

prevailed against Boston University on the basis that the ’738

Patent was invalid for lack of enablement. Yet there is scant

support for this distinction in the caselaw. In MGA, Inc. v.

General Motors Corp., the Federal Circuit expressly stated the

Kessler doctrine applies when the manufacturer prevails on

either “invalidity or noninfringement of the patent.” 827 F.2d

                                    6
      Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 7 of 13



at 734; see also SpeedTrack, 791 F.3d at 1326 (quoting same

language from MGA). Boston University argues this language is

dicta because the cases applying the Kessler doctrine all have

involved noninfringement judgments. See Kessler, 206 U.S. at

285; SpeedTrack, 791 F.3d at 1320; Brain Life, LLC v. Elekta

Inc., 746 F.3d 1045, 1052 (Fed. Cir. 2014); MGA, 827 F.2d at

734. Yet this is not enough to overcome the clear,

uncontradicted statement adopted by two Federal Circuit opinions

that the Kessler doctrine covers invalidity judgments. And, in

fact, the Kessler doctrine has been applied in (admittedly

older) cases where the manufacturer secured an invalidity

judgment. See, e.g., Zoomar, Inc. v. Paillard Prods., Inc., 258

F.2d 527 (2d Cir. 1958); Stoehrer & Pratt Dodgem Corp. v. Glen

Echo Park Co., 15 F.2d 558 (4th Cir. 1926); see also In re

PersonalWeb Techs., LLC, et al. Patent Litig., No. 18-MD-02834-

BLF, 2019 WL 1455332, at *15 (N.D. Cal. Apr. 2, 2019) (rejecting

argument that Kessler doctrine applies only to noninfringement

judgments). The Court can discern no reason to distinguish

between invalidity and noninfringement in the application of the

Kessler doctrine.

     Second, Boston University claims the Kessler doctrine only

bars claims in a subsequent action that are based on conduct

after the judgment in the prior action. Here, the claims against

Kingbright are based on conduct prior to November 11, 2014, when

                                    7
      Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 8 of 13



the ’738 Patent expired. Because the Federal Circuit did not

hold that the ’738 Patent was invalid until July 2018, nearly

four years after the conduct at issue in this case, Boston

University argues the Kessler doctrine is inapplicable.

Kingbright responds that the Kessler doctrine stands for the

broader principle that once a product -- here, the Epistar chips

-- is determined not to infringe a patent, it is “settled

finally and everywhere . . . that [the seller] has the right to

manufacture, use and sell [the product].” Kessler, 206 U.S. at

288 (emphasis added).

     This is a closer question because the Federal Circuit

caselaw points in different directions. Boston University relies

on SimpleAir, Inc. v. Google LLC, 884 F.3d 1160, 1170 (Fed. Cir.

2018) (citation omitted), where the Federal Circuit explained

that the Kessler doctrine “fills a particular temporal gap

between preclusion doctrines, it does not displace them.”

Further, the Federal Circuit stated that it has not “applied the

Kessler doctrine to bar a broader set of rights than would be

barred by claim preclusion” and it has not “applied the Kessler

doctrine to activity predating the earlier judgment.” Id. Yet,

as Kingbright observes, the latter statements are seemingly at

odds with the Federal Circuit’s earlier decision in SpeedTrack,

Inc. v. Office Depot, Inc., where it held that the Kessler

doctrine fully barred patent claims based on conduct that both

                                    8
      Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 9 of 13



predated and post-dated the judgment in a prior action involving

the same product. 791 F.3d at 1321, 1324, 1329.

     SpeedTrack is more consistent with the accepted purpose of

the Kessler doctrine, which is to preclude re-litigation of

claims involving the same patent and same underlying product.

See Brain Life, 746 F.3d at 1056 (“[T]he Court granted Kessler a

limited trade right to continue producing, using, and selling

the electric lighters . . . and to do so without fear of

allegations of infringement by Eldred -even when the acts of

infringement occurred post-final judgment . . . .”); SpeedTrack,

791 F.3d at 1326 (“Kessler sought to prevent patent owners from

undermining adverse final judgments by relitigating infringement

claims against customers who use the product at issue.”). The

Court also is skeptical of the idea that the Kessler doctrine

only “fills a particular temporal gap between preclusion

doctrines,” SimpleAir, 884 F.3d at 1170, because “the [Supreme]

Court did not rely on traditional notions of claim or issue

preclusion in crafting [the doctrine],” Brain Life, 746 F.3d at

1056. But the Court does not need to resolve this particular

discrepancy in the caselaw because, even if the Kessler doctrine

does not apply, Boston University’s claims are barred by claim

preclusion.

     Under the doctrine of claim preclusion, “a judgment ‘on the

merits’ in a prior suit involving the same parties or their

                                    9
     Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 10 of 13



privies bars a second suit based on the same cause of action.”

SimpleAir, 884 F.3d at 1165 (quoting Lawlor v. Nat'l Screen

Serv. Corp., 349 U.S. 322, 326 (1955)). There is no dispute that

this case has been brought by the same patent holder and

involves the same patent and product as the Epistar Action. In a

patent case, this is strong evidence that claim preclusion

applies. See Senju Pharm. Co. v. Apotex Inc., 746 F.3d 1344,

1349 (Fed. Cir. 2014) (“Claim preclusion will generally apply

when a patentee seeks to assert the same patent against the same

party and the same subject matter.”). Nevertheless, Boston

University protests that its cause of action here is distinct

from the Epistar Action because it intends to assert different

patent claims than it did previously. 2 This is no argument

because “claim preclusion bars both claims that were brought as

well as those that could have been brought.” Brain Life, 746

F.3d at 1053. Boston University also argues that Kingbright has

not established that it is in privity with Epistar. It is

undisputed, however, that (1) Kingbright was a customer of

Epistar and (2) Epistar has indemnified Kingbright in this

litigation. Indeed, the purpose of staying this case in favor of




2    Boston University claims it will assert Claims 11 and 12 of
the ’738 Patent rather than Claim 19. However, the Amended
Complaint does not specify which patent claims were infringed
and Boston University’s preliminary infringement contentions
only identify Claims 1, 2, 7, 9, 10, 18, and 19.
                                   10
     Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 11 of 13



the Epistar Action was to streamline proceedings because the

same issues and claims were being raised in multiple cases.

Under First Circuit law, which provides the legal framework for

determining privity, Kingbright and Epistar are closely related

so that claim preclusion does apply. See Airframe Sys., Inc. v.

Raytheon Co., 601 F.3d 9, 18 (1st Cir. 2010).

     Accordingly, the Boston University’s claims in this case

are barred to the extent they are based on LED packages

incorporating Epistar chips.

  III. Remaining Claims

     Although the Court will dismiss Boston University’s claims

against Kingbright based on LED packages that incorporate

Epistar chips, that does not fully resolve this case. Kingbright

admits that it also sold LED packages during the relevant period

that incorporate chips from two other manufacturers, Cree and

Tekcore. Neither the Kessler Doctrine nor claim preclusion

provide a basis for dismissing Boston University’s claims

related to these chips. And Kingbright makes only a half-hearted

attempt to argue why these claims should be dismissed.

     Kingbright claims it is entitled to summary judgment with

respect to the Cree chips because Cree licensed the ’738 Patent

directly from Boston University. To this end, Kingbright has

submitted excerpts of trial testimony by representatives of both

Cree and Boston University from the Epistar Action as well as a

                                   11
     Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 12 of 13



copy of the license agreement that was admitted into evidence in

the Epistar Action. There is no dispute that a license agreement

existed for some period of time, but the submitted agreement is

dated March 26, 2001 and Boston University’s representative

testified in the Epistar Action that it “took back the exclusive

license from Cree” sometime in 2012 or 2013. Dkt. No. 82-4 at 9.

According to Kingbright the “liability period” in this case is

between September 20, 2013 and November 11, 2014. While it may

be that Cree retained a non-exclusive license from Boston

University during that period, it is not clear from the record

before the Court. The Court therefore cannot grant summary

judgment with respect to the Cree chips. As for the Tekcore

chips, Kingbright claims that the number of chips at issue is so

small that the total amount in controversy is less than $350.

While that may be true, it does not provide a legal basis for

dismissing those claims. Accordingly, Boston University’s claims

related to non-Epistar chips survive Kingbright’s motion. 3




3    Ultimately, these issues may be moot. Boston University has
stated that it does not intend to pursue infringement claims
against Kingbright based on LED packages incorporating Cree
chips. Likewise, claims based on the Tekcore chips may not be
worth pursuing. Given the evidently small amount that is still
at stake in this case once the Epistar chips are excluded, the
Court urges the parties to settle the remaining claims rather
than undertaking another lengthy (and potentially acrimonious)
litigation.
                                   12
     Case 1:13-cv-12335-PBS Document 93 Filed 12/17/19 Page 13 of 13



                                 ORDER

     For the foregoing reasons, Kingbright’s motion for judgment

on the pleadings or, in the alternative, summary judgment (Dkt.

No. 82) is ALLOWED IN PART and DENIED IN PART. Boston

University’s claims against Kingbright based on LED packages

incorporating Epistar chips are dismissed. Any claims against

Kingbright based on LED packages incorporating chips from other

manufacturers, however, are not dismissed. Boston University

shall inform the Court within 30 days whether it intends to

proceed on the remaining claims.

SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 Chief United States District Judge




                                   13
